DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on May 19, 2021 is acknowledged.  The traversal is on the ground(s) that the method steps require use of an undercarriage (see Remarks page 1 lines 18-21).  After review of independent claim 15, this argument is found to be persuasive.  The restriction/election between Invention I and Invention II has been withdrawn.
Claims 15-20 (directed to Invention II) are rejoined.  Further, claims 15-20 appear to be generic to the groups of Species discussed below.  
The Species Restriction of Species I-IV and Species A-D (as discussed in the Restriction/Election of May 17, 2021) remains in effect.  As Applicant’s reply did not elect one of Species I-IV and one of Species A-D, the Examiner called to ask if Applicant would verbally elect one of Species I-IV and one of Species A-D.
During a telephone conversation with David L. Schaeffer on June 2, 2021 a provisional election was made with traverse to prosecute the invention of Species I and Species A, to claims 2, 4, 6-7, 9, 11, and 13-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, 5, 10, and 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 1-2, 4, 6-7, 8-9, 11, 13-14, and 15-20 are allowable. Claims 3, 5, 10, and 12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species I-IV and Species A-D, as set forth in the Office action mailed on May 17, 2021, is hereby withdrawn and s 3, 5, 10, and 12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Styck et al. (US Publication 2009/0087266 A1) is considered the closest prior art to the claimed invention of independent claims 1, 8, and 15.

Claim 1 claims:
	A boom assembly for a pipelayer, the boom assembly comprising:

a boom member having a first end and a second end disposed opposite to the first end, the first end of the boom member adapted to be removably coupled to an undercarriage of the pipelayer;

a first boom block adapted to be removably coupled to the second end of the boom member;

a second boom block adapted to be removably coupled to a chassis of the pipelayer and operably coupled to the first boom block using at least one first cable;

a first hook block adapted to be removably coupled to the second end of the boom member and disposed opposite to the first boom block;

a second hook block adapted to be operably coupled to the first hook block using at least one second cable;

a first lifting connector disposed on the first boom block; and 

a second lifting connector disposed on the first hook block,

wherein each of the first lifting connector and the second lifting connector is adapted to removably receive a lifting strap therethrough.

Styck et al. does not disclose nor would be obvious to the limitations of 1) “a first lifting connector disposed on the first boom block”, 2) “a second lifting connector disposed on the first hook block”, and 3) “wherein each of the first lifting connector and the second lifting connector is adapted to removably receive a lifting strap therethrough”, in conjunction with the remaining limitations of claim 1.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “a first lifting connector disposed on the first boom block”, 2) “a second lifting connector disposed on the first hook block”, and 3) “wherein each of the first lifting connector and the second lifting connector is adapted to removably receive a lifting strap therethrough”, in conjunction with the remaining limitations of claim 1.

Claim 8 claims:
A pipelayer comprising:

a chassis;



a boom member having a first end and a second end disposed opposite to the first end, the first end of the boom member adapted to be removably coupled to the undercarriage;

a first boom block adapted to be removably coupled to the second end of the boom member;

a second boom block adapted to be removably coupled to the chassis and operably coupled to the first boom block using at least one first cable;

a first hook block adapted to be removably coupled to the second end of the boom member and disposed opposite to the first boom block;

a second hook block adapted to be operably coupled to the first hook block using at least one second cable;

a first lifting connector disposed on the first boom block; and 

a second lifting connector disposed on the first hook block,

wherein each of the first lifting connector and the second lifting connector is adapted to removably receive a lifting strap therethrough.

Styck et al. does not disclose nor would be obvious to the limitations of 1) “a first lifting connector disposed on the first boom block”, 2) “a second lifting connector disposed on the first hook block”, and 3) “wherein each of the first lifting connector and the second lifting connector is adapted to removably receive a lifting strap therethrough”, in conjunction with the remaining limitations of claim 8.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “a first lifting connector disposed on the first boom block”, 2) “a second lifting connector disposed on the first hook block”, and 3) “wherein each of the first lifting connector and the second lifting connector is adapted to removably receive a lifting strap therethrough”, in conjunction with the remaining limitations of claim 8.

Claim 15 claims:
 A method for assembling a boom assembly on a pipelayer, the method comprising:
aligning a first end of a boom member relative to an undercarriage of the pipelayer;

coupling, hingedly, the first end of the boom member to the undercarriage;

providing a first lifting connector on a first boom block;

providing a first lifting strap through the first lifting connector;

lifting, by the first lifting connector, the first boom block using the first lifting strap;

aligning the first boom block relative to a second end of the boom member;

coupling, hingedly, the first boom block to the second end of the boom member;

providing a second lifting connector on a first hook block;

providing a second lifting strap through the second lifting connector;



aligning the first hook block relative to the second end of the boom member; and

coupling, hingedly, the first hook block to the second end of the boom member.

Styck et al. does not disclose nor would be obvious to the limitations of 1) “providing a first lifting connector on a first boom block”, 2) “providing a first lifting strap through the first lifting connector”, 3) “providing a second lifting connector on a first hook block”, and 4) “providing a second lifting strap through the second lifting connector”, in conjunction with the remaining limitations of claim 15.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “providing a first lifting connector on a first boom block”, 2) “providing a first lifting strap through the first lifting connector”, 3) “providing a second lifting connector on a first hook block”, and 4) “providing a second lifting strap through the second lifting connector”, in conjunction with the remaining limitations of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/